Name: Commission Regulation (EEC) No 2973/82 of 8 November 1982 amending Regulation (EEC) No 2518/70 as regards the list of representative wholesale markets or ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 82 Official Journal of the European Communities No L 312/5 COMMISSION REGULATION (EEC) No 2973/82 of 8 November 1982 amending Regulation (EEC) No 2518/70 as regards the list of representative wholesale markets or ports for fishery products for these new products should therefore be deter ­ mined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Articles 11 (4), 15 (4) and 17 (6) thereof, Whereas the list of representative wholesale markets or ports was fixed by Commission Regulation (EEC) No 2518 /70 of 10 December 1970 on price recording and fixing the list of representative wholesale markets or ports for fishery products (2), as last amended by Regu ­ lation (EEC) No 274/82 (3); Whereas new species have been included in the price system provided for in Regulation (EEC) No 3796/81 ; whereas the representative wholesale markets and ports HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2518/70 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379, 31 . 12 . 1981 , p . 1 . ( 2) OJ No L 271 , 15 . 12 . 1970 , p . 15 . (3) OJ No L 28 , 5 . 2 . 1982 , p . 24 . No L 312/6 Official Journal of the European Communities 9 . 11 . 82 ANNEX REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 3796/81 1 . Herrings the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Hirtshals/Skagen Killybegs Lerwick the combined markets of the combined markets of Mallaig/Oban/Ullapool/Stornoway Rossaveal Scheveningen/IJmuiden 2. Sardines the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala La Turballe Marseille Molfetta Patras Port-Vendres Saint-GuÃ ©nolÃ © Salerno Salonika Sciacca Sete Trapani Viareggio 3 . Dogfish the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Fleetwood Grimsby IJmuiden Lorient Lowestoft Ostende 4 . Redfish the combined markets ot Boulogne-sur-Mer Bremerhaven/Cuxhaven Ostende 5 . Cod the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Esbjerg/ThyborÃ ¸n Grimsby/Hull Howth IJmuiden Ostende 6 . Saithe the combined markets of the combined markets of the combined markets of Aberdeen Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hirtshals/Skagen IJmuiden Lorient 9 . 11 . 82 Official Journal of the European Communities No L 312/7 7 . Haddock the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hanstholm/ThyborÃ ¸n IJmuiden Killybegs Lorient Ostende 8 . Whiting the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer IJmuiden Lorient 9 . Ling the combined markets of Aberdeen Bremerhaven/Cuxhaven IJmuiden Lorient Newlyn Ostende Peterhead 10 . Mackerel Boulogne-sur-Mer Castletownbere Concarneau Douarnenez Falmouth Hirtshals/Skagen IJmuiden Killybegs Mallaig/Ullapool Newlyn the combined markets of the combined markets of Piraeus Plymouth 1 1 . Anchovies the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala Molfetta Patras Piraeus Port-Vendres Saint-Jean-de-Luz Salerno Salonika Sciacca Trapani Viareggio 12 . Plaice the combined markets of Esbjerg/ThyborÃ ¸n Lowestoft Hamburg IJmuiden Zeebrugge 3 . Hake Ayr La Rochelle Lorient II . Products listed in Annex I (B) to Regulation (EEC) No 3796/81 Shrimps the combined markets of Cuxhaven/Dorum/Spieka/Wremen (Crangon crangon ) Den Oever Husum Zeebrugge No L 312/8 Official Journal of the European Communities 9 . 11 . 82 III . Products listed in Annex II (A) to Regulation (EEC) No 3796/81 1 . Sardines (Sardina pilchardus ) the combined markets of the combined markets of Concarneau/Douarnenez Bayonne/Saint-Jean-de-Luz Kavala Salonika 2 . Sea-beam of the species Dentex dentex and Pagellus spp. Anzio Bari Piraeus San Benedetto del Tronto IV . Products listed in Annex II (B) to Regulation (EEC) No 3796/81 Brixham IJmuiden Zeebrugge 1 . Edible crabs (Cancer pagurus) 2 . Norway lobster (Nephrops norvegicus) Kilkeel Mallaig North Shields Rotterdam Zeebrugge 3 . Squid (Loligo spp.) Anzio Bari Piraeus San Benedetto del Tronto Anzio Bari 4 . Squid (Todarodes sagittatus) Piraeus San Benedetto del Tronto Anzio Bari 5 . Squid ( Illex spp .) Piraeus San Benedetto del Tronto Anzio Bari 6 . Cuttlefish of the species Sepia officinalis , Rossia macrosoma, Sepiola rondeleti Piraeus San Benedetto del Tronto Anzio Bari 7 . Octopus Piraeus San Benedetto del Tronto V. Products listed in Annex III to Regulation (EEC) No 3796/81 All species ot tunny Audierne Cagliari Camaret Concarneau Douarnenez Saint-Jean-de-Luz Trapani